Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 24, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143557 & (55)(56)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 143557
                                                                     COA: 297914
                                                                     Saginaw CC: 09-032970-FC
  MARK EARL WHITE,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 16, 2011 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to remand is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 24, 2011                    _________________________________________
         y1017                                                                  Clerk